Citation Nr: 1230281	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  06-06 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to disability rating in excess of 10 percent for residuals of a fracture of the mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1960 to June 1963. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.    

The Veteran testified in support of this claim during a hearing held before a Decision Review Officer at the RO in April 2006.

As will be explained in detail below, during the pendency of the appeal, the RO granted an increased 10 percent disability rating in an April 2012 rating decision.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As such, the Veteran's claim for an increased disability rating remains on appeal.

The Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, D.C. in November 2005, January 2009 and March 2010.  In January 2011, the Board affirmed the RO's August 2003 rating decision.  The Veteran then appealed the Board's January 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, based on a Joint Motion for Remand (joint motion), the Court issued an Order remanding this matter to the Board for action consistent with the terms of the joint motion.  In January 2012, the Board remanded the issue in accordance with the Court Order in order to obtain another VA examination.  Following a February 2012 VA examination, in an April 2012 rating decision, the RO granted the Veteran a 10 percent disability rating for residuals of a mandible fracture, effective April 14, 2003.




FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's residuals of mandible fracture has been manifested by painful motion, no displacement or malunion of the lower mandible, limitation of lateral excursion greater than 4 mm and inter-incisal range greater than 40 mm. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the residuals of a fracture of the mandible have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.150, Diagnostic Codes (DCs) 9904, 9905 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defines VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 C.F.R. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The requirements of the VCAA have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In February 2009, VA provided the Veteran notice of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  The correspondence explained how VA assigns disability ratings and effective dates.  

Although the VCAA compliant notice was not sent before the initial RO decision in this matter, the Board finds that such error was not prejudicial to the Veteran.  The Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, as demonstrated by his multiple written statements and specific arguments notated on submitted medical records.  Additionally, the timing deficiency was cured with readjudication of the case by way of an October 2009 supplemental statement of the case issued after notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service medical records.  In addition, the Veteran was afforded several VA examinations that adequately addressed the necessary manifestations of the disability at issue for which the rating criteria apply.  A November 2006 VA examination report ruled out the Veteran's service-connected disability as resulting in the currently complained of jaw popping symptoms.  Since the last VA examination was conducted in February 2012, the Board finds no lay or medical evidence suggesting symptomatology which would support a higher schedular rating.  As such, additional examination is not warranted.  VAOPGCPREC 11-95 (Apr. 7, 1995).

In sum, the Veteran has been provided both a meaningful opportunity to participate in the adjudication of the claim and to present pertinent evidence and testimony in light of the notice provided.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits.

The Board has reviewed the evidence in the Veteran's claims files that includes his written contentions, service personnel and treatment records, private and VA medical records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Criteria

The Veteran is claiming entitlement to an increased evaluation for residuals of a fractured mandible.  Service connection was initially awarded at a noncompensable rate in a June 1982 rating decision.  In April 2003, the Veteran submitted a claim for increase for this disability, which is the subject of the current appeal.  The Board denied the Veteran's appeal in January 2011 and that decision was remanded in an October 2011 Court Order.  Following a January 2012 Remand for a VA examination, in accordance with the Court Order, in April 2012, the Veteran was granted a 10 percent disability rating, effective April 14, 2003.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability and has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.   Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21. Vet. App. 505 (2007).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Throughout the rating period on appeal, the Veteran's residuals of a fractured mandible have been evaluated under 38 C.F.R. § 4.150, DC 9904 for malunion of the mandible.  Under DC 9904, a noncompensable rating is warranted for slight displacement, a 10 percent rating is warranted for moderate displacement, and a 20 percent rating is warranted for severe displacement.  A note under DC 9904 indicates that the degree of displacement is dependent upon the degree of motion and relative loss of masticatory function.  38 C.F.R. § 4.150, DC 9904.

DC 9905, limitation of motion of temperomandibular articulation, may also be applicable.  Under this code, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 mm or the inter-incisal range is limited to 31 to 40 mm.  A 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm.  38 C.F.R. § 4.150, DC 9905.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 .  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

However, a claimant is not entitled to more than one disability rating within a particular diagnostic code for a single disability unless the regulation expressly provides otherwise.  Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

The Veteran asserts that his disability rating for residuals of the mandible fracture does not accurately reflect the severity of his symptoms.  He in essence seeks an evaluation in excess of 10 percent.  In particular, the Veteran reports jaw pain with movement and experiencing a popping sensation in his ear with use of his jaw.  After carefully reviewing the evidence of record, the credible lay and medical evidence shows that the criteria for rating in excess of 10 percent for the Veteran's residuals of a fracture of the mandible have not been met for any time during the appeal period.

Historically, the Veteran incurred a bilateral fractured mandible in service treated with intermaxillary traction.  A May 1982 VA examiner diagnosed the Veteran as having a history of segmental fracture of the mandible which was well-healed, had excellent alignment and function, and had occasional mandibular joint pain.  In April 1983, the Veteran was diagnosed with right myofascial pain dysfunction unrelated to his history of mandible fracture.

By means of a rating decision dated June 1982, the RO granted service connection for residuals of mandible fracture, and assigned an initial noncompensable rating.

The Veteran filed a claim for an increased rating in August 2003.  A VA dental examination report in April 2002 reflected that the Veteran wore partial dentures which required readjustment.  On examination, the Veteran's jaw had no functional impairment due to loss of motion and masticatory function loss.  There was lateral excursion to 50 mm with no bone loss of mandible, maxilla or hard palate.  The examiner offered a diagnosis of status post right mandibular fracture with 3 associated extracted teeth.

An August 2003 VA examination revealed that the Veteran's jaw had no limitation of range of motion (ROM) either vertically or laterally.  There was no showing of bone loss of the mandible, maxilla, or hard palate.  There was no X-ray evidence of loss of teeth due to the loss of substance of the body of the maxilla or mandible.  There was no impairment due to loss of ROM or masticatory function.  The examiner provided diagnoses of caries and missing teeth.

At a December 2004 VA examination, the Veteran reported a right temporomandibular joint (TMJ) "pop" with tenderness for about 10 years.  Examination showed no impairment due to limitation of ROM or masticatory function was shown.  No limitation of inter-incisal ROM (50 mm.) was noted.  Pain was elicited on lateral excursion to the left with no limitation of motion bilaterally.  There is no showing of bone loss of the mandible, maxilla, or hard palate.  There was no X-ray evidence of loss of teeth due to the loss of substance of the body of the maxilla or mandible.  The examiner offered diagnoses of dentally stable, and right TMJ with pain elicited with "pop" absent limitation of motion.

The Veteran was seen in the VA clinical setting in February 2006 complaining of right jaw pain.  However, the dental examination found no clinical explanation for the Veteran's pain symptoms.  He was advised to wear his lower partial denture to balance out his occlusion.

The Veteran was afforded a hearing before the RO in April 2006.  He testified that he continued to receive treatment for his jaw condition through the VAMC.  He reported only occasional pain or difficulty with his jaw.  He could fully open his mouth.  There were some types of food that he could not eat.  On a daily basis, he testified that his jaw sometimes bothered him and sometimes it didn't.   He further reported that he had slight pain on average about once a month.

At a May 2006 VA examination, the Veteran reported a right TMJ "pop" with tenderness for about 12 years.  No impairment due to limitation of ROM or masticatory function was shown.  No limitation of inter-incisal ROM (50 mm.) was noted.  Lateral excursion revealed limited motion to 10 mm. from midline left and right.  There was no limitation to vertical opening.  There was no showing of bone loss of the mandible, maxilla, or hard palate.  There was no loss of teeth due to the loss of substance of the body of the maxilla or mandible.

A September 2006 VA attending surgery note reflected review of the claims folder, including the Veteran's history of mandible fracture in service.  The examiner commented as follows:

About 1994, 32 yrs later (from the mandible fracture), pat[ient] developed right TMJ pop without (w/o) decreased ROM.  C&P exams dated 4/2/02, 12/29/04, 5/10/06 reveal normal mandibular ROM.  It is li[k]ely as not that right TMJ pop is NOT related to mandibular fx 32 years before development of this symptom.  TMJ popping w/o decreased ROM is not dx of any k[n]own TMJ condition.  The basis for this is the refereed OMFS literature on TMJ conditions.

A February 2008 private dental statement reported that the Veteran's oral situation was overall good.  It was indicated that the incisal edge of the crown on the upper left central was a little rough to the tongue and needed to be smoothed.

In a February 2008 statement, the Veteran reported jaw pain with popping behind his right ear for which his treating physicians could find no cause.

Private dental records in 2010 show that the Veteran underwent several dental procedures, including a limited occlusion adjustment.

At a June 2009 VA examination, the examiner noted no impairment due to limitation of ROM or masticatory function.  No limitation of inter-incisal ROM (50 mm.) was noted.  Lateral excursion revealed limited motion of 10 mm.  There was no bone loss of the mandible, maxilla, or hard palate.  There was no loss of teeth due to the loss of substance of the body of the maxilla or mandible.  The diagnoses included status post (SP) mandibular fracture with loss of teeth number 29 and 30; 50 mm ii opening with 10mm lateral protrusive function; and, no obvious residuals of the mandible fracture.

The file contains extensive medical and dental treatment dated to the present time.  The dental records are from five dentists noting primarily routine office visits, x-rays, root canals, and apicoectomy (root end resection).  There is no evidence of any findings or treatment for residuals of a fracture of the mandible.

Following Court Order, in February 2012, the Veteran was afforded a new VA examination.  It was noted that the Veteran's claims file was reviewed.  The examiner noted that the Veteran stated that his right jaw popped occasionally and that his right ear hurt.  The examiner noted that physical examination revealed normal ranges of motion with no pain, lack of endurance, weakness or incoordination.  The examiner noted that there was no TMJ popping found on examination.  The examiner stated that there was no functional impairment due to loss of motion and masticatory function loss.  There was no loss of bone in the mandible, maxilla or hard palate reported.  A diagnosis of status-post mandibular fracture without residual was provided. 

By means of a rating decision dated April 2012, the RO granted a 10 percent rating under 38 C.F.R. § 4.59 due to painful motion, effective to the date of claim.

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  His residuals of fractured mandible have clinically been shown to result in painful motion but with otherwise normal clinical findings.  His noncompensable but painful motion has been recognized with an award of a 10 percent rating under the principles of 38 C.F.R. § 4.59.  See Burton, 25 Vet. App. 1 (2011).

The Veteran has had significant tooth loss which has been due to caries and other dental conditions and not his mandible fracture.  The Board further notes that the Veteran is separately service-connected for the loss of teeth number 29 and 30 secondary to the fracture of the mandible.  

Specifically, the medical descriptions of record fail to demonstrate any evidence of displacement as there is no motion loss or loss of masticatory function.  As such, a higher schedular evaluation is not merited under DC 9904.

Likewise, there is no evidence of limitation of lateral excursion from 0 to 4 mm or the inter-incisal range limited to 31 to 40 mm.  VA examinations continually report an inter-incisal range of 50 mm.  Thus, a compensable rating is not warranted under DC 9905.

There is also no evidence of chronic osteomyelitis or osteoradionecrosis, or any analogous bone disease ratable by analogy under DC 9900.  There is no involvement of the mandible (jaw) involving loss of angles, loss of half, or nonunion.  As such, the criteria of DCs 9901, 9902, or 9903 are not applicable.  There is no evidence of involvement of the ramus ratable under DCs 9906 or 9907.  There is no evidence of involvement of the condyloid process ratable under DC 9908 or the coronoid process ratable under DC 9909.  There has been no loss of the hard palate ratable under DC 9911 or 9912.  

As noted, there has been a loss of teeth which has been separately rated by the RO.  As such, the criteria of DC 9913 do not apply.  Moreover, there was no evidence of loss of bone ratable under DC 9914 and 9915.

The Board may also consider whether a higher schedular rating may be assigned considering functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca, 8 Vet. App. 202 (1995).

In this case, the Veteran has generally reported right jaw pain on use, which includes pain and popping sensation in his right ear.  The pain is not always present, averaging episodes of slight pain about once per month.  At times, the Veteran cannot eat.  One VA examiner could not find a cause for this condition while a VA examiner in 2008 provided a reasoned opinion that the Veteran's TMJ symptoms are unrelated to service-connected origin.  Nonetheless, the RO has accepted the pain symptoms for rating purposes.

As reflected above, the multiple VA examination reports during the appeal period show no limitation of jaw motion on examination.  The most recent VA examination, dated February 2012, specifically found normal motion absent pain, lack of endurance, weakness, incoordination or TMJ popping.  The examiner also found no evidence of functional impairment of masticatory function.  

Overall, the Board finds that the 10 percent rating assigned under 38 C.F.R. § 4.59 contemplates the pain symptoms reported by the Veteran which, by admission, are brief in recurrence and only mildly painful.  Even with consideration of 38 C.F.R. § 4.40 and 4.45, the Board finds that the Veteran's range of motion findings and masticatory functioning fall well short for a compensable rating under the applicable diagnostic codes.  On these facts, any further compensation for the Veteran's pain complaints would violate the rule against pyramiding.  38 C.F.R. § 4.14.

Overall, given the fact that the Veteran's disability is described by the April 2012 VA examiner as status-post mandibular fracture with no residuals, given the absence of a functional limitation other than occasional instances of not being able to eat certain foods, and the level of the Veteran's described pain (mild), the Board finds that a disability rating in excess of 10 percent is unwarranted.  Notably, the Veteran has not offered range of motion findings in specific degrees.  Additionally, the Board places greater probative weight to the opinion of VA examiners who have greater, training and accuracy in measuring motion loss than the Veteran.  Additionally, the private treatment records do not provide any direct support for a higher rating under any applicable diagnostic code.

Finally, there are no aspects of this disability not contemplated by the schedular criteria.  The Veteran's issues regarding treatment and prescriptive medication access and availability are not proper subject matters before the Board at this time.  Furthermore, the Veteran's pain symptoms and popping are fully contemplated by the assigned schedular rating under 38 C.F.R. § 4.59.  The Board finds no credible evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  

For these reasons, the Board finds that referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

Entitlement to disability rating in excess of 10 percent for residuals of a fracture of the mandible is denied.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


